Citation Nr: 1611115	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  15-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal, which has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), is remanded to the Agency of Original Jurisdiction (AOJ).  38 U.S.C.A. § 7107(a)(2) (West 2014).

REMAND

In December 2014, a VA examiner opined that it was less likely than not that the Veteran's bladder cancer was caused by asbestos exposure, as "[l]iterature in [sic] inconclusive for causation of bladder cancer by asbestos and claimant['s] available records do not support requested service connection with no documented h[istory] of pulmonary asbestosis."  The Veteran asserts, and the Board agrees, that this opinion is inadequate, as it does not sufficiently explain why the lack of a diagnosis of pulmonary asbestosis is relevant to the bladder cancer issue at hand.  Moreover, the Veteran has cited to research from the Ramazzini Institute in Italy that links bladder cancer to asbestos exposure.  See June 2015 VA Form 9.  Accordingly, an addendum opinion is necessary.

Moreover, the Veteran should been furnished a notice letter describing the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned on remand, as no such notice has been provided to date.

Finally, as the matter is being remanded, all updated VA outpatient records should be secured.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a notice letter describing the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

2.  Obtain all outstanding VA treatment records.

3.  Thereafter, return the claims file to the December 2014 VA examiner (or other qualified physician, if unavailable) for preparation of an addendum report. The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise. 

The examiner should address the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's bladder cancer had its onset in service or is otherwise related to service, to include as a result of exposure to asbestos therein?  In addressing this question, the examiner should (a) provide additional rationale as to why a lack of a diagnosis of pulmonary asbestosis is relevant to the bladder cancer issue at hand; and (b) discuss research from the Ramazzini Institute in Italy that links bladder cancer to asbestos exposure cited in the Veteran's June 2015 VA Form 9. See Urinary apparatus tumors and asbestos: the Ramazzini Institute caseload, http://www.ncbi.nlm.nih.gov/pubmed/23427742

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation. 

3.  Thereafter, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


